Anton K. Berg was given an award by the Industrial Commission of Arizona because he was totally disabled to work by reason of tuberculosilicosis. He, together with the Industrial Commission and its members were made respondents in this action.
As I see the testimony, Berg was engaged in the State of Arizona in mining, *Page 297 
construction work, road work and dam work. Beginning in the year 1917 he went to work for the United Verde Extension Mining Company, In Jerome, Arizona, where he worked underground in drilling, blasting and hard rock mining from 1917 to 1929. He did highway construction work in the State of Arizona from 1929 to 1936; he worked in mines at Chloride, Arizona, during 1937, 1938 and 1939; he worked for the Tanner Construction Company in this state from 1939 to 1940; and the Atkinson-Kier Company in 1944 and 1942. The record shows that he worked in similar work in Central America from January, 1943 to November, 1943, and in California from April, 1944 to December, 1944; that he worked for several months for the L.E. Dixon Company in Arizona in 1945; that he also worked in the year for the Copper Belt Mining Company in Arizona and the W.E. Orr Construction Company. This generally tells of the work he did.
The record of the Industrial Commission shows the names of places and time worked by respondent Berg during the periods above enumerated. The record and testimony in the case shows that during the ten years immediately preceding the disablement of Berg he was exposed to harmful quantities of silicon dioxide dust for a total period of not less than 1200 work shifts in employment in this state.
The Industrial Commission has itemized the shifts worked, being in addition to other work that he has done, as follows:
                            "shifts
Utah Construction Co.
    (4-16-46 to 8-26-46)        106
L.E. Dixon Company
    (9-1945 to 12-1945)          97
Tennessee Schuylkill Corp.
    (1937-1939)                 400
Tanner Construction Co.
    (1941-1942)
    (1939-1940)                 417
Atkinson-Kier Company
    (1941-1942)                  28
Copper Belt Mining Co.
    (1945)                25 to 100
Arizona Magma Mining Co.
    (Jan. 1939 through
    August of 1937)        App. 200
W.E. Orr Construction Co.
    (1945)                        9
                              ______
                              1,282"

Respondent Berg, in part, testified:
"Q. Which was the dusty part of your work, the blowing out of the holes? A. Blowing holes and when you blow the holes you get all the dust, you get the dust from the shovels and from the wagon drills when you drill those holes out and get the steel out.
"Q. I am speaking about your own work. A. Springing holes and blowing holes isn't dusty in itself.
"Q. The dusty operation so far as the duties of a powderman are concerned is when you blow out the holes? A. Blow the holes and when you got the dust from *Page 298 
the hammers, you couldn't get away from it."
"Q. Was there much dust? A. Quite a bit, like a fog, a light fog.
"Q. Were you working in it? A. Sure, you had to be right in it.
"Q. Did it bother you any physicially? A. Well, I got a sore throat out there, in June I think it was."
"Q. So you usually worked in the dust when you were on shift? A. That is right."
Ernest Jacobs, employed on the same job with Berg, testified that he worked in Arizona as a driller for about fourteen years and said that there was lots of dust on this job; that the dust conditions were bad. Like testimony was given by various other men who were working on the job with Berg.
On December 2, 1946, Drs. W. Warren Watkins, Louis Baldwin and E.R. Kolbe, of the medical department of the Industrial Commission of Arizona, made their report to the commission in the case of Berg, which report, among other things, stated:
"From the history of sufficient exposure to dust, the general condition of the patient and the evidence given by sputum and x-ray examination, it is concluded that this patient has silicosis, of about a stage two, and advanced bilateral cavernous tuberculosis."
We find in the records the following admission by the petitioner:
"* * * at this time we would like to state for the record that we do not question the fact that this applicant is suffering from tuberculsilicosis, nor do we oppose the idea that he is totally disabled under the statutory provisions when total disability is presumed in the case of tuberculsilicosis."
Among the findings of the Industrial Commission are the following:
"3. That the above-named applicant, while employed in the State of Arizona, by the above-named defendant employer, suffered an occupational disease as defined by Section 56-1236, Arizona Code, Annotated 1939, as amended, subsection 35, of said law, to-wit: Silicosis complicated by tuberculosis.
"4. That the said disablement began on the 25th day of August, 1946.
"5. * * *
"6. * * *
"7. That said applicant for a period of 1200 shifts out of the last ten years in the State of Arizona, was exposed to harmful quantities of silicon dioxide (SiO[2]) dust, and is totally disabled by reason of silicosis.
"8. That the applicant was last exposed to harmful quantities of silicon dioxide (SiO[2]) dust during a period of sixty days or more while employed by the defendant employer, to-wit: from June 26, 1946 to August 24, 1946; a total of 106 1/2 shifts. *Page 299 
"9. That during the time said applicant was employed by the above-named defendant employer, the wind was generally blowing, causing the air to contain harmful quantities of dust containing silicon dioxide (SiO[2]) dust.
"10. That during the course of his employment, at least on occasions of sometimes two days a week, the applicant blew out the drill holes with air; that said drill holes would contain powdered rock in fine dust particles, which applicant was exposed to; that in the regular course of his employment, applicant was exposed to fine particles of dust when the drill holes were being blow out by other employees, and which other men, not engaged in similar work, were not exposed to.
"11. That prior to said employment by said employer, applicant had not previously been disabled for work by reason of silicosis or any complications thereof.
"12. That in blowing out holes, it was impossible to escape exposure from fine particles of rock dust."
One of the matters treated in the majority opinion is to the effect that there was no substantial competent evidence that claimant was exposed to harmful quantities of silicon dioxide dust in Arizona for a period of not less than 1200 shifts during the ten year period immediately preceding the disablement. In this respect when competent evidence is the basis for the findings of the Industrial Commission this court must give such findings the consideration that it has always accorded.
We quote from the case of Tooley v. Weisbarth, 66 Ariz. 230,186 P.2d 638, 640:
"* * * But findings of fact, once made, are entitled to the same treatment on review as those of a trial court and will be presumed correct where evidence is conflicting. * * *"
In Beutler v. Industrial Commission, 67 Ariz. 72, 190 P.2d 918,919, this court said:
"* * * If there is competent evidence in the record to sustain the action of the Commission it is binding and conclusive on this court."
The findings were supported by substantial competent evidence and the award should be affirmed.